Per Curiam.

Petitioner contends that Ohio lost jurisdiction over him in 1960 when he was surrendered to Pennsylvania for trial.
It has been held many times that the surrender of a felon by one sovereign to another sovereign for trial for another offense does not divest the first sovereign of its jurisdiction over such felon. Guerrieri v. Maxwell (1962), 174 Ohio St. 40, 186 N. E. 2d 614; Tomkalshi v. Maxwell (1963), 175 Ohio St. 377, 194 N. E. 2d 845.
Petitioner is being held pursuant to a valid conviction by a court of competent jurisdiction. He is not entitled to release.

Writ denied and petitioner remanded to custody.

Taet, C. J., Matthias, 0’Neill, Schkeider, Herbert and DuNCAN, JJ., concur.
ZimmermaN, J., not participating.